       Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 1 of 39




 1   Marc L. Godino                          Paul C. Whalen (Pro Hac Vice to be
 2   Email: mgodino@glancylaw.com            filed)
     GLANCY PRONGAY & MURRAY                 Email: paul@paulwhalen.com
 3   LLP                                     LAW OFFICE OF PAUL C.
     1925 Century Park East, Suite 2100      WHALEN, P.C.
 4   Los Angeles, California 90067           768 Plandome Road
     Telephone: 310-201-9150                 Manhasset, NY 11030
 5
     Facsimile: 310-432-1495                 Telephone: 516-426-6870
 6                                           Facsimile: 212-658-9685
 7   Brian Murray (Pro Hac Vice to be        Jasper D. Ward (Pro Hac Vice to be
     filed)                                  filed)
 8   Email: bmurray@glancylaw.com            Email: jasper@jonesward.com
 9   GLANCY PRONGAY & MURRAY                 JONES WARD PLC
     LLP                                     1205 E Washington St, Suite 111
10   230 Park Avenue, Suite 530              Louisville, Kentucky 40206
     New York, New York 10169                Telephone: 502-882-6000
11   Telephone: 212-682-5340
     Facsimile: 212-884-0988
12

13   Attorneys for Plaintiff and the Class
14

15

16                        UNITED STATES DISTRICT COURT
17                     NORTHERN DISTRICT OF CALIFORNIA
18   CONNOR WIIK, on behalf of himself       Case No.
19   and all others similarly situated,      CLASS ACTION COMPLAINT
20
                   Plaintiff,
                                             JURY TRIAL DEMANDED
21
            v.
22                                           CLASS ACTION
23   FACEBOOK, INC.,
24                Defendant.
25

26

27
28

     CLASS ACTION COMPLAINT
          Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 2 of 39




 1
              Plaintiff Connor Wiik (“Plaintiff”), individually and on behalf of all others

 2   similarly situated (the “Class Members”), brings this class action complaint against
 3
     defendant Facebook, Inc. (“Facebook” or “Defendant”) based upon personal
 4

 5   knowledge with respect to himself and on information and belief derived from,

 6   among other things, investigation of counsel and review of public documents as to
 7
     all other matters. Plaintiff believes substantial additional evidence exists for the
 8

 9   allegations set forth below and will be uncovered after a reasonable opportunity for

10   discovery.
11
     I.       OVERVIEW
12

13            1.    This is a consumer class action against Facebook seeking to redress

14   injuries suffered by Plaintiff and Class Members as a result of Facebook’s failure
15
     to secure and safeguard the sensitive personally identifiable information (“PII”)
16

17   collected from Plaintiff and other Class Members by Facebook in connection with

18   their use of Defendant’s website and/or mobile device application.
19
              2.    Facebook requires its users to provide PII upon creating an account
20

21   and in the course of its business, Facebook collects and maintains an extensive
22   amount of its users’ personal information including, without limitation, names,
23
     email addresses, telephone numbers, dates of birth, credit card numbers, private
24

25   messages, application permissions, locations, education and work history, and
26   photographs.
27
28

     CLASS ACTION COMPLAINT                                                               1
         Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 3 of 39




 1
             3.    Users expect Facebook to maintain strict confidentiality of the PII in

 2   its possession.
 3
             4.    However, Defendant failed, and continues to fail, to provide adequate
 4

 5   protection of its users’ PII and has egregiously failed to provide sufficient and

 6   timely notice or warning of potential and actual cybersecurity breaches to its users.
 7
             5.    On September 28, 2018, Facebook first issued a statement announcing
 8

 9   that it had “discovered that an external actor attacked our systems and exploited a

10   vulnerability” that allowed them to “steal Facebook access tokens which they
11
     could then use to take over people’s accounts” (the “Data Breach”).1 The Data
12

13   Breach impacted almost 50 million Facebook user accounts.

14           6.    According to the statement and a subsequent press call, Defendant
15
     learned of the data breach as early as September 16, 2018, but has not yet directly
16

17   informed or notified its users that their PII may have been compromised as a result

18   of the Data Breach.”2
19
             7.     The vulnerability in Facebook’s code was introduced in July 2017,
20

21   and Facebook is currently unaware of how long since that date the attackers have
22   had access to its users’ PII.3
23

24

25   1
       “Security Update,” Facebook Newsroom, available at
     https://newsroom.fb.com/news/2018/09/security-update/ (last visited Oct. 5, 2018).
26   2
       “Afternoon Press Call,” Facebook Newsroom, Sept. 28, 2018, transcript available at
27   https://fbnewsroomus.files.wordpress.com/2018/09/9-28-afternoon-press-call.pdf (last visited
     Oct. 5, 2018).
     3
28     See https://techcrunch.com/2018/09/28/everything-you-need-to-know-about-facebooks-data-
     breach-affecting-50m-users/ (last visited Oct. 5, 2018).
     CLASS ACTION COMPLAINT                                                                         2
       Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 4 of 39




 1
           8.     Defendant failed, and continues to fail, to provide adequate protection

 2   of its users’ PII and has egregiously failed to provide sufficient and timely notice
 3
     or warning of potential and actual cybersecurity breaches to its users.
 4

 5         9.     As a result of Defendant’s failure to maintain adequate security

 6   measures and timely security breach notifications, Facebook users’ PII has been
 7
     compromised and remains vulnerable. In fact, according to Facebook, they “have
 8

 9   yet to determine whether those accounts were misused or any information

10   accessed.” Due to Facebook’s ongoing and incomplete investigation, its users have
11
     no guarantee that the above security measures will adequately protect their PII. As
12

13   such, Plaintiff and other Class Members have an ongoing interest in ensuring that

14   their personal information is protected from past and future cybersecurity threats.
15
           10.    Facebook users have suffered an ascertainable loss in that they must
16

17   undertake additional security measures, some at their own expense, to minimize

18   the risk of future data breaches including, without limitation, canceling credit cards
19
     associated with their Facebook accounts and changing passwords to Facebook,
20

21   Instagram, and other linked accounts.
22         11.    Additionally, the compromised PII is sufficient to make fraudulent
23
     charges to the accounts of Plaintiff and Class Members or establish fraudulent
24

25   accounts using their identities.
26         12.    At all relevant times, Facebook has employed sub-standard security
27
     measures to protect its users’ PII.
28

     CLASS ACTION COMPLAINT                                                                 3
       Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 5 of 39




 1
           13.    The PII of Plaintiff and Class Members was compromised due to

 2   Facebook’s acts and omissions and its failure to properly protect this PII.
 3
           14.    Many high profile data breaches have occurred in the past few years,
 4

 5   putting Facebook on notice that it might be the target of a cybersecurity attack like

 6   the Data Breach.
 7
           15.    Facebook could have prevented the Data Breach. Facebook
 8

 9   disregarded the rights of Plaintiff and Class Members by: (i) intentionally,

10   willfully, recklessly, or negligently failing to take adequate and reasonable
11
     measures to ensure its data systems were protected; (ii) failing to take available
12

13   steps to prevent and stop the Data Breach from happening; (iii) failing to disclose

14   to its customers that it did not have adequate computer systems and security
15
     practices to safeguard PII; (iv) failing to take available steps to prevent and stop
16

17   the breach from ever happening; and (v) failing to monitor and detect the breach on

18   a timely basis.
19
           16.    Had Facebook implemented and maintained adequate safeguards to
20

21   protect the PII entrusted to it by its customers, deter the hackers, and detect the
22   Data Breach within a reasonable amount of time, it is more likely than not that it
23
     would have been able to prevent or limit the Data Breach.
24

25         17.    As a result of the Data Breach, the PII of Plaintiff and the Class
26   Members has been exposed to criminals and is ripe for misuse.
27
28

     CLASS ACTION COMPLAINT                                                                 4
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 6 of 39




 1
           18.   The injuries suffered by Plaintiff and Class Members as a direct result

 2   of the Data Breach include:
 3
                 a.    the unauthorized use of their PII;
 4

 5               b.    the theft of their personal information;

 6               c.    the costs associated with the detection and prevention of
 7
                       identity theft and unauthorized use of their financial accounts;
 8

 9               d.    the damages arising from the inability to use debit or credit card

10                     accounts because those account were suspended or otherwise
11
                       rendered unusable as a result of fraudulent charges stemming
12

13                     from the Data Breach (e.g., the loss of cash back rewards);

14               e.    the loss of use of and access to account funds and the costs
15
                       associated with inability to obtain money from their accounts or
16

17                     being limited in the amount of money they were permitted to

18                     obtain from their accounts, including missed payments on bills
19
                       and loans, late charges and fees, and adverse effects to their
20

21                     credit (e.g., decreased credit scores and adverse credit
22                     notations);
23
                 f.    the costs associated with time spent attempting to mitigate the
24

25                     actual and future consequences of the Data Breach, including
26                     finding fraudulent charges, cancelling and reissuing cards,
27
                       purchasing credit monitoring and identity theft protection
28

     CLASS ACTION COMPLAINT                                                               5
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 7 of 39




 1
                        services, imposing withdrawal and purchase limits on

 2                      compromised accounts, and the stress and nuisance of dealing
 3
                        with issues caused by the Data Breach;
 4

 5               g.     the imminent and impending injury flowing from fraud and

 6                      identify theft as the result of their PII being placed in the hands
 7
                        of criminals;
 8

 9               h.     the damages to and diminution in value of their PII, which was

10                      entrusted to Facebook for the sole purpose of purchasing
11
                        products and services from Facebook and with the mutual
12

13                      understanding that Facebook would safeguard Plaintiff’s and

14                      Class Members’ PII against theft and not allow others to access
15
                        and misuse their information;
16

17               i.     the continued risk that their PII, which remains in the

18                      possession of Facebook, will be breached again. The PII is
19
                        subject to further breaches so long as Facebook fails to
20

21                      undertake appropriate and adequate measures to protect
22                      Plaintiff’s and Class Members’ PII in its possession.
23
           19.   The injuries to the Plaintiff and Class Members were directly and
24

25   proximately caused by Facebook’s failure to implement or maintain adequate data
26   security measures for the PII. Facebook failed to take steps to employ adequate
27
     security measures despite recent, well publicized data breaches.
28

     CLASS ACTION COMPLAINT                                                               6
       Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 8 of 39




 1
           20.    Furthermore, Facebook exacerbated the situation by failing to detect

 2   the Data Breach earlier and failing to adequately notify its users of the breach. Had
 3
     Facebook detected the breach earlier, less PII would have been stolen and with
 4

 5   timely notification of the Data Breach, customers would have been able to take

 6   earlier action to mitigate their damages.
 7
           21.    Plaintiff retains a significant interest in ensuring that his PII, which
 8

 9   remains in the possession of Facebook, is protected from further breaches, and

10   seeks to remedy the harms he has suffered on behalf of himself and the Class
11
     Members.
12

13         22.    Plaintiff, on behalf of himself and the Class Members, seeks damages,

14   equitable relief (including injunctive relief to prevent a reoccurrence of the Data
15
     Breach and the injuries flowing therefrom), restitution, disgorgement, reasonable
16

17   costs and attorneys’ fees, and all other remedies this Court deems proper.

18   II.   JURISDICTION AND VENUE
19
           23.    This Court has subject matter jurisdiction over this action pursuant to
20

21   the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because (i) the class
22   has more than 100 members, (ii) at least one of the members of the proposed class
23
     is of diverse citizenship from Facebook, and (iii) the total amount in controversy
24

25   exceeds $5 million exclusive of interest and costs.
26         24.    This Court has personal jurisdiction over Facebook because a
27
     substantial portion of the wrongdoing alleged in this Complaint took place in this
28

     CLASS ACTION COMPLAINT                                                                  7
       Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 9 of 39




 1
     District. Facebook’s principal place of business is in this District and has sufficient

 2   minimum contacts with this District.
 3
            25.   Venue in this Court is proper under 28 U.S.C. § 1391 because a
 4

 5   substantial part of the acts or omissions giving rise to the claims in this action

 6   occurred in this District and Facebook has conducted business in this district, and
 7
     has availed itself of California’s markets through its marketing and operations of
 8

 9   its social networking websites and mobile applications.

10   III.   PARTIES
11
            26.   Plaintiff resides at 48 Carmine St #3, New York, NY 10014, and was
12

13   a citizen of New York during the period of the Data Breach.  

14          27.   Facebook is a social media company that is incorporated in Delaware
15
     and headquartered at 601 Willow Road, Menlo Park, California 94025.
16

17   IV.    FACTUAL ALLEGATIONS
18   Background
19
            28.   Facebook created and operates social networking websites and mobile
20

21   applications that facilitate private and public communications among its users. By
22   the end of 2017, Facebook had more than 2.2 billion active users.
23
            29.   Facebook collects PII from users when an account is established and
24

25   as users interact with their website and mobile application. Users expect Facebook
26   to maintain strict confidentiality of the PII in its possession.
27
28

     CLASS ACTION COMPLAINT                                                                8
         Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 10 of 39




 1
             30.   In the course of its business, Facebook collects and maintains an

 2   enormous amount of its users’ personal information including, without limitation,
 3
     users’ names, email addresses, telephone numbers, dates of birth, credit card
 4

 5   numbers, private messages, application permissions, locations, education and work

 6   history, and photographs. Users provide this personal information to Facebook in
 7
     reliance on Defendant’s assurances as to the protection and security of their PII.
 8

 9           31.   Facebook has repeatedly assured its users that their privacy and

10   security is of the utmost importance. Facebook’s Data Policy represents to its users
11
     that it “[p]romote[s] safety, integrity, and security” by “us[ing] the information we
12

13   have to verify accounts and activity, combat harmful conduct, detect and prevent

14   spam and other bad experiences, maintain the integrity of our Products, and
15
     promote safety and security on and off of Facebook Products.”4 Before the Data
16

17   Breach, Facebook stated that it was “putting stronger protections in place to

18   prevent future abuse of our platform” in order to protect user privacy and keep the
19
     Facebook community safe.5
20

21   The Data Breach
22           32.   Despite these assurances, Facebook recently revealed that its users’
23
     personal information was compromised in a massive security breach.
24

25

26   4
       Facebook, Data Policy, https://www.facebook.com/privacy/explanation (last visited Oct. 5,
27   2018).
     5
       Facebook Help, How is Facebook working to keep its community safe?, available at
28   https://www.facebook.com/help/208040513126776?helpref=popular_topics (last visited Oct. 5,
     2018).
     CLASS ACTION COMPLAINT                                                                        9
         Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 11 of 39




 1
             33.   On September 28, 2018, Facebook first issued a statement announcing

 2   that it had “discovered that an external actor attacked our systems and exploited a
 3
     vulnerability” that allowed them to “steal Facebook access tokens which they
 4

 5   could then use to take over people’s accounts.”6 The Data Breach impacted almost

 6   50 million Facebook user accounts.
 7
             34.   Facebook learned of the Data Breach as early as September 16, 2018,7
 8

 9   but as of the date of this Complaint has not yet directly notified Facebook users

10   that their PII may be compromised as a result of the breach.
11
             35.   Facebook stated that instead of notifying users of the Data Breach,
12

13   Facebook “began logging users out” on the evening of September 27, 2018

14   (without directly informing those users why they had been logged out).8 Facebook
15
     explained that:
16

17                 attackers exploited a vulnerability in Facebook’s code
                   that impacted “View As” a feature that lets people see
18                 what their own profile looks like to someone else. This
19                 allowed them to steal Facebook access tokens which they
                   could then use to take over people’s accounts. Access
20                 tokens are the equivalent of digital keys that keep people
21                 logged in to Facebook so they don’t need to reenter their
                   password every time they use the app.9
22

23

24   6
       “Security Update,” Facebook Newsroom, available at
25   https://newsroom.fb.com/news/2018/09/security-update/ (last visited Oct. 1, 2018).
     7
       “Afternoon Press Call,” Facebook Newsroom, Sept. 28, 2018, transcript available at
26   https://fbnewsroomus.files.wordpress.com/2018/09/9-28-afternoon-press-call.pdf (last visited
     Oct. 5, 2018).
27   8
      Id.
     9
28    “Security Update,” Facebook Newsroom, available at
     https://newsroom.fb.com/news/2018/09/security-update/ (last visited Oct. 5, 2018).
     CLASS ACTION COMPLAINT                                                                         10
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 12 of 39




 1
              36.   The vulnerability in Facebook’s code was introduced in July 2017. It

 2   is unclear when after that date the attackers first gained access to Facebook users’
 3
     PII.10
 4

 5            37.   As a result of Facebook’s failure to maintain adequate security

 6   measures and timely security breach notifications, users’ PII has been
 7
     compromised and remains vulnerable. In fact, according to Facebook, they “have
 8

 9   yet to determine whether those accounts were misused or any information

10   accessed.”11 Due to Facebook’s ongoing and incomplete investigation, Facebook
11
     users have no guarantee that Facebook has protected or will adequately protect
12

13   their PII. As such, Plaintiff and other Class Members have an ongoing interest in

14   ensuring that their PII is protected from past and future cybersecurity threats.
15
              38.   The insufficient security policies and procedures implemented by
16

17   Facebook is a material fact that a reasonable consumer would consider when

18   deciding whether to create an account and provide Defendant with personal and
19
     confidential information. Had Plaintiff and other Class Members known that
20

21   Defendant failed to employ necessary and adequate protection of their personal
22   information, they would not have created a Facebook account or limited the PII
23
     shared with Facebook. Plaintiff and other Class Members relied on Facebook’s
24

25   “Privacy Principles,” which ensure that “We work around the clock to help protect
26
     10
27      See https://techcrunch.com/2018/09/28/everything-you-need-to-know-about-facebooks-data-
     breach-affecting-50m-users/ (last visited Oct. 5, 2018).
     11
28      “Security Update,” Facebook Newsroom, available at
     https://newsroom.fb.com/news/2018/09/security-update/ (last visited Oct. 5, 2018).
     CLASS ACTION COMPLAINT                                                                   11
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 13 of 39




 1
     people’s accounts, and we build security into every Facebook product. Our security

 2   systems run millions of times per second to help catch threats automatically and
 3
     remove them before they ever reach you.”12
 4

 5   Plaintiff’s Use of Facebook

 6          39.     Plaintiff has been a Facebook user for the past nine years and
 7
     provided Defendant with PII including but not limited to his name, account
 8

 9   password, telephone number, email addresses, AOL Instant Messenger username,

10   date of birthday, gender, language spoken, locations, work and education history,
11
     and photographs. Plaintiff has also used Facebook to log in to 159 different apps
12

13   and websites.

14          40.     Plaintiff is informed and believes that his PII was compromised as a
15
     result of the Data Breach because on September 28, 2018, his Facebook account
16

17   was logged out by a party other than Plaintiff and, based on publicly available

18   information, Plaintiff understands that those accounts affected by the breach were
19
     logged out by Facebook. Plaintiff was prompted by Facebook to re-enter his login
20

21   information.
22          41.     After logging back into his account on September 30, 2018, Facebook
23
     issued Plaintiff a “security update” on the Facebook website “about recent action
24

25   that we’ve taken to secure” his account. Facebook stated that it “may have recently
26   logged you out of your Facebook account,” and explained that it had “discovered
27
     12
28     Facebook’s Privacy Principles, available at https://www.facebook.com/about/basics/privacy-
     principles (last visited Oct. 5, 2018).
     CLASS ACTION COMPLAINT                                                                     12
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 14 of 39




 1
     an attack on our system where attackers stole Facebook access tokens.” Facebook

 2   also stated that it did not “know yet if anyone’s Facebook information was
 3
     accessed.”
 4

 5         42.    Aside from the notification on Facebook’s website, Plaintiff has

 6   received no email or other communication from Facebook regarding the Data
 7
     Breach. Moreover, Facebook has not notified Plaintiff that his account information
 8

 9   and PII was compromised as a result of the Data Breach.

10         43.    As a result of the Data Breach, Plaintiff has spent, and will continue to
11
     spend, numerous hours monitoring his credit reports, monitoring his compromised
12

13   payment cards for fraudulent activity, and taking other actions necessary to protect

14   himself from future incidents of identify fraud or theft.
15
           44.    Plaintiff would not have given his PII to Facebook had Facebook told
16

17   him that it lacked adequate computer systems and data security practices to

18   safeguard his PII from theft.
19
           45.    Plaintiff suffered actual injury from having his PII stolen in and as a
20

21   result of the Data Breach.
22         46.    Plaintiff suffered actual injury in the form of damages to and
23
     diminution in the value of his PII—a form of intangible property that Plaintiff
24

25   entrusted to Facebook for the purpose of purchasing its services and that was
26   compromised in and as a result of the Data Breach.
27
28

     CLASS ACTION COMPLAINT                                                             13
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 15 of 39




 1
           47.    Plaintiff has suffered imminent and impending injury arising from the

 2   substantially increased risk of fraud, identity theft, and misuse resulting from his
 3
     PII being placed in the hands of criminals. Plaintiff has a continuing interest in
 4

 5   ensuring that his PII, which remains in the possession of Facebook, is protected

 6   and safeguarded from future breaches.
 7
           48.    Plaintiff is likely to entrust Facebook with PII in the future if
 8

 9   Facebook’s data security is improved to protect against future data breaches.

10   The PII Was Valuable and Prone to Attack
11
           49.    The PII compromised in the Data Breach is highly valuable to identity
12

13   thieves. User names, email addresses, recovery email accounts, telephone numbers,

14   dates of birth, passwords, security question answers, and other valuable PII can all
15
     be used to gain access to other user accounts and websites.
16

17         50.    In the years preceding Facebook’s announcement of the Data Breach,

18   several retailers (including Sonic, Delta, Barnes & Noble, Home Depot, Neiman
19
     Marcus, Michaels, Target, Lord & Taylor, and TJ Maxx) suffered security
20

21   breaches that compromised customer payment card information and other PII.
22   These attacks were highly publicized. Facebook knew or should have known that
23
     hackers would target its customers’ payment card data. Nevertheless, Facebook
24

25   failed to take adequate steps to secure the payment system used in its stores.
26         51.    It is well known and the subject of many media reports that hackers
27
     frequently target the PII contained in a merchant’s data system.
28

     CLASS ACTION COMPLAINT                                                                 14
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 16 of 39




 1
            52.      A “cyber black market” exists in which criminals openly post stolen

 2   payment card numbers and other PII on a number of underground internet
 3
     websites. PII is “as good as gold” to identity thieves because they can use victims’
 4

 5   personal data to incur charges on existing accounts, or clone ATM, debit, and

 6   credit cards.
 7
            53.      The FTC defines identity theft as “a fraud committed or attempted
 8

 9   using the identifying information of another person without authority.”13 The FTC

10   describes “identifying information” as “any name or number that may be used,
11
     alone or in conjunction with any other information, to identify a specific person.”14
12

13          54.      PII is a valuable commodity to identity thieves. As the FTC

14   recognizes, once identity thieves have personal information, “they can drain your
15
     bank account, run up your credit cards, open new utility accounts, or get medical
16

17   treatment on your health insurance.”15

18          55.      Javelin Strategy and Research reports that identity thieves stole $16.8
19
     billion in 2017.16
20

21          56.      At all relevant times, Facebook knew, or reasonably should have
22   known, of the importance of safeguarding the PII and of the foreseeable
23

24
     13
        17 C.F.R. § 248.201 (2013).
25   14
        Id.
     15
        Federal Trade Commission, Warning Signs of Identity Theft, available at:
26
     https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft (last visited June 22,
27   2018).
     16
        See Identity Fraud Hits All Time High With 16.7 Million U.S. Victims in 2017, available at:
28   https://www.javelinstrategy.com/press-release/identity-fraud-hits-all-time-high-167-million-us-
     victims-2017-according-new-javelin (last visited June 22, 2018).
     CLASS ACTION COMPLAINT                                                                         15
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 17 of 39




 1
     consequences of the breach of its data security system by hackers, including,

 2   specifically, the significant costs that would be imposed on its customers as a result
 3
     of such a breach.
 4

 5         57.    Despite the frequent public announcements of data breaches at other

 6   businesses and institutions, Facebook continued to use an inadequate system to
 7
     protect the PII of Plaintiff and Class Members.
 8

 9         58.    Facebook was, or should have been, fully aware of the significant

10   number of people whose PII it collected and, thus, the significant number of
11
     individuals who would be harmed by a breach of its payment system.
12

13         59.    Unfortunately, despite the numerous and well publicized examples of

14   other cybersecurity breaches, and the harm that is done to customers when PII falls
15
     into the hands of hackers, Facebook’s approach to maintaining the privacy and
16

17   security of the PII of Plaintiff and Class Members was reckless and negligent.

18         60.    The ramifications of Facebook’s failure to secure the PII are severe.
19
     Reimbursing a consumer for a financial loss due to identity fraud does not make
20

21   that individual whole again. On the contrary, identity theft victims must spend
22   numerous hours and their own money repairing the impact to their credit. After
23
     conducting a study, the Department of Justice’s Bureau of Justice Statistics found
24

25   that in 2014 identity theft victims “reported spending an average of about 7 hours
26

27
28

     CLASS ACTION COMPLAINT                                                               16
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 18 of 39




 1
     clearing up the issues” and resolving the consequences of fraud.17

 2          61.      There may be a time lag between when the harm occurs and when it is
 3
     discovered, and also between when PII is stolen and when it is used. According to
 4

 5   the U.S. Government Accountability Office (“GAO”), which conducted a study

 6   regarding data breaches:
 7
                     [I]n some cases, stolen data may be held for up to a year
 8                   or more before being used to commit identity theft.
 9                   Further, once stolen data have been sold or posted on the
                     Web, fraudulent use of that information may continue for
10                   years. As a result, studies that attempt to measure the
11                   harm resulting from data breaches cannot necessarily rule
                     out all future harm.18
12
            62.      Plaintiff and Class Members now face years of constant surveillance
13

14   of their financial and personal records, monitoring, and loss of rights. The Class is
15
     incurring and will continue to incur such damages in addition to any fraudulent use
16
     of their PII.
17

18          63.      The PII of Plaintiff and Class Members is private and sensitive in
19
     nature and was inadequately protected by Facebook.
20
            64.      The Data Breach was a direct and proximate result of Facebook’s
21

22   failure to properly safeguard and protect Plaintiff’s and Class Members’ PII from
23
     unauthorized access, use, and disclosure, as required by various state and federal
24

25
     regulations, industry practices, and the common law.

26
     17
27      Victims of Identity Theft, 2014 (Sept. 2015) available at:
     http://www.bjs.gov/content/pub/pdf/vit14.pdf (last visited May 15, 2018).
     18
28      GAO, Report to Congressional Requesters, at 29 (June 2007), available at
     ttp://www.gao.gov/new.items/d07737.pdf (last visited May 15, 2018).
     CLASS ACTION COMPLAINT                                                               17
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 19 of 39




 1
           65.    Facebook failed to establish and implement appropriate

 2   administrative, technical, and physical safeguards to ensure the security and
 3
     confidentiality of Plaintiff’s and Class Members’ PII to protect against reasonably
 4

 5   foreseeable threats to the security or integrity of such information.

 6         66.    Facebook had the resources to prevent a breach, but neglected to
 7
     timely and adequately invest in data security, despite the growing number of well
 8

 9   publicized data breaches.

10         67.    Had Facebook remedied the deficiencies in its data security systems,
11
     followed security guidelines, and adopted security measures recommended by
12

13   experts in the field, Facebook would have prevented the Data Breach and,

14   ultimately, the theft of the PII.
15
           68.    As a direct and proximate result of Facebook’s wrongful actions and
16

17   inaction and the resulting Data Breach, Plaintiff and Class Members have been

18   placed at an imminent, immediate, and continuing increased risk of identity theft,
19
     requiring them to take the time and effort to mitigate the actual and potential
20

21   impact of the Data Breach on their lives including, inter alia, by placing “freezes”
22   and “alerts” with credit reporting agencies, contacting their financial institutions,
23
     closing or modifying financial accounts, closely reviewing and monitoring their
24

25   credit reports and accounts for unauthorized activity, and filing police reports. This
26   time has been lost forever and cannot be recaptured. The loss of time has been
27
     recognized as a compensable injury.
28

     CLASS ACTION COMPLAINT                                                                  18
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 20 of 39




 1
           69.    Plaintiff and the Class Members were also injured in that they paid for

 2   services that were worth nothing or, at the least, less than what was paid for them
 3
     due to Facebook’s failure to properly secure their PII.
 4

 5         70.    Facebook continues to hold the PII of its customers, including

 6   Plaintiff and Class Members. Plaintiff and Class Members have an undeniable
 7
     interest in insuring that their PII is secure, remains secure, is properly and promptly
 8

 9   destroyed, and is not subject to further theft—particularly because Facebook has

10   demonstrated an inability to prevent a breach.
11
     V.    CLASS ACTION ALLEGATIONS
12

13         71.    Plaintiff brings this lawsuit as a class action on behalf of himself and

14   all others similarly situated as members of the proposed Class pursuant to pursuant
15
     to Federal Rules of Civil Procedure 23(a), 23(b)(2), 23(b)(3), and 23(c)(4). This
16

17   action satisfies the numerosity, commonality, typicality, adequacy, predominance,

18   and superiority requirements of those provisions.
19
           72.    The Class is defined as:
20

21                Nationwide Class: All individuals residing in the United
                  States who registered for an account, at any time, from
22                four years prior to the filing of this complaint to the time
23                of class certification, with Facebook whose personal or
                  financial information was accessed, compromised, or
24                stolen in the Data Breach (the “Nationwide Class” or
25                “Class”).
26                California Sub-Class: All members of the Nationwide
27
                  Class who registered for an account with Facebook and
                  reside in the State of California.
28

     CLASS ACTION COMPLAINT                                                              19
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 21 of 39




 1
           73.    Collectively, the Nationwide Class and the California Sub-Class, and

 2   their class members, will be referred to herein as the “Class” and “Class
 3
     Members,” except where otherwise noted.
 4

 5         74.    Excluded from the Class are (i) Facebook, (ii) any entity in which

 6   Facebook has a controlling interest or which has a controlling interest in Facebook,
 7
     (iii) Facebook’s legal representatives, predecessors, successors, assigns, and
 8

 9   employees, and (iv) the judge and staff to whom this case is assigned, and any

10   member of the judge’s immediate family.
11
           75.    Plaintiff is a member of the Class that he seeks to represent.
12

13         76.    Members of the Class can be identified using Facebook’s user account

14   records and other information that is kept by Facebook in the usual course of
15
     business and/or in the control of Facebook. Class Members can be notified of the
16

17   class action through publication on Facebook’s website and mobile application and

18   direct e-mailings to address lists maintained in the usual course of business by
19
     Facebook.
20

21         77.    Class Members are so numerous that their individual joinder is
22   impracticable. The precise number of the Class Members is unknown to Plaintiff,
23
     but is expected to number in the hundreds of thousands based on Facebook’s
24

25   admissions that information associated with hundreds of thousands user accounts
26   was stolen in the Data Breach.
27
28

     CLASS ACTION COMPLAINT                                                             20
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 22 of 39




 1
           78.    Common questions of law and fact predominate over the questions

 2   affecting only individual Class Members. Some of the common legal and factual
 3
     questions include:
 4

 5                a.      whether Facebook employed substandard security measures to

 6                        protect its users’ PII;
 7
                  b.      whether Facebook misled consumers about the quality of the
 8

 9                        security measures used to protect their PII;

10                c.      when Facebook first knew, or should have known, of the Data
11
                          Breach;
12

13                d.      when Facebook first knew, or should have known, the full

14                        extent of the Data Breach;
15
                  e.      whether Facebook’s public statements regarding the Data
16

17                        Breach have been incomplete and misleading;

18                f.      whether Facebook owed legal duties to its users to protect their
19
                          PII;
20

21                g.      whether Plaintiff and the Class are entitled to recover damages,
22                        restitution, and injunctive relief.
23
           79.    Facebook engaged in a common course of conduct giving rise to the
24

25   legal rights sought to be enforced by the Class Members . Similar or identical
26   security practices and public statements are involved. Individual questions, if any,
27
     pale by comparison to the numerous common questions that dominate.
28

     CLASS ACTION COMPLAINT                                                             21
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 23 of 39




 1
           80.    The injuries sustained by the Class Members flow, in each instance,

 2   from a common nucleus of operative facts: Facebook’s failure to secure their PII,
 3
     and Facebook’s incomplete and misleading disclosures about its data security.
 4

 5         81.    Plaintiff’s claims are typical of the claims of the other proposed Class

 6   Members. Plaintiff provided his personal information to Facebook and was
 7
     damaged as a result of Facebook’s actions.
 8

 9         82.    Plaintiff will fairly and adequately protect the interests of the Class.

10   Plaintiff is familiar with the basic facts that form the basis of the proposed Class
11
     Members’ claims. Plaintiff’s interests do not conflict with the interests of the other
12

13   Class Members that he seeks to represent. Plaintiff has retained counsel competent

14   and experienced in class action litigation and intends to prosecute this action
15
     vigorously. Plaintiff and Plaintiff’s counsel will fairly and adequately protect the
16

17   interests of the Class Members.

18         83.    The class action device is superior to other available means for the fair
19
     and efficient adjudication of the claims of Plaintiff and the proposed Class
20

21   Members. The relief sought per individual member of the Class is small compared
22   to the burden and expense of individual prosecution of the potentially extensive
23
     litigation necessitated by Facebook’s misconduct. Furthermore, it would be
24

25   virtually impossible for the Class Members to seek redress on an individual basis.
26   Even if the Class Members themselves could afford such individual litigation, the
27
     court system could not.
28

     CLASS ACTION COMPLAINT                                                                  22
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 24 of 39




 1
              84.   Individual litigation of the legal and factual issues raised by the

 2   conduct of Facebook would increase delay and expense to all parties and to the
 3
     court system. The class action device presents far fewer management difficulties
 4

 5   and provides the benefits of a single, uniform adjudication, economies of scale and

 6   comprehensive supervision by a single court. Given the similar nature of the Class
 7
     Members’ claims, a nationwide Class will be easily managed by the Court and the
 8

 9   parties.

10                             FIRST CAUSE OF ACTION
11        (Violation of California Business & Professions Code § 17200, et seq.)

12            85.   Plaintiff incorporates by reference the allegations contained in each
13
     and every paragraph of this Complaint.
14

15            86.   Plaintiff brings this cause of action on behalf of himself and on behalf

16   of the Nationwide Class, or in the alternative, on behalf of the California Sub-
17
     Class.
18

19            87.   As a result of their reliance on Defendant’s representations and
20   omissions, its users utilizing its social networking websites and mobile applications
21
     suffered an ascertainable loss due to Defendant’s failure to provide adequate
22

23   protection of its users’ personal and confidential information and failure to provide
24   sufficient and timely notice or warning of potential and actual cybersecurity
25
     breaches.
26

27
28

     CLASS ACTION COMPLAINT                                                                 23
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 25 of 39




 1
              88.   California Business & Professions Code § 17200 prohibits acts of

 2   “unfair competition,” including any “unlawful, unfair or fraudulent business act or
 3
     practice” and “unfair, deceptive, untrue or misleading advertising.”
 4

 5            89.   Plaintiff and Class Members are reasonable consumers who expected

 6   Defendant to ardently protect the personal information entrusted to them and to be
 7
     informed by Defendant of potential and actual cybersecurity vulnerabilities as soon
 8

 9   as Defendant became aware of such threat.

10            90.   Defendant’s acts and omissions were intended to induce Plaintiff and
11
     Class Members’ reliance on Defendant’s explicit and implied guarantee that their
12

13   personal information was secure and protected, to increase the number of its users,

14   and, ultimately, to increase Defendant’s revenues. Plaintiff and the Class Members
15
     were deceived by Defendant’s failure to properly implement adequate,
16

17   commercially reasonable security measures to protect their personal information,

18   and Defendant’s failure to promptly notify them of the security breach. As a result,
19
     Defendant’s conduct constitutes “fraudulent” business acts or practices.
20

21            91.   Defendant’s conduct was and is likely to deceive consumers.
22            92.   In failing to implement adequate security procedures and protocols to
23
     protect Plaintiff and Class Members’ personal information and promptly notify
24

25   Plaintiff and Class Members of potential and actual security threats, Defendant has
26   knowingly and intentionally concealed material facts and breached its duty not to
27
     do so.
28

     CLASS ACTION COMPLAINT                                                            24
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 26 of 39




 1
           93.    Defendant was under a duty to Plaintiff and Class Members to protect

 2   its users’ personal information and promptly notify its users of potential and actual
 3
     security threats, and other omitted facts alleged herein, because: (a) Defendant was
 4

 5   in a superior position to know the specifics of a potential or actual security breach;

 6   and (b) Defendant actively concealed information known to it regarding potential
 7
     and actual security breaches affecting its users’ account information.
 8

 9         94.    The facts Defendant concealed from or did not disclose to Plaintiff

10   and Class Members are material in that a reasonable person would have considered
11
     them to be important in deciding whether to utilize Defendant’s social networking
12

13   websites and mobile applications or cancel, change or otherwise modify their

14   account information. Had Plaintiff and other Class Members known that Defendant
15
     failed to employ necessary and adequate protection of their personal information
16

17   and would fail to timely notify them of potential security breaches, they would not

18   have created a Facebook account or would not have provided PII to Facebook.
19
           95.    By its conduct, Defendant has engaged in unfair competition and
20

21   unlawful, unfair and fraudulent business practices. Defendant’s unfair or deceptive
22   acts or practices occurred repeatedly in Defendant’s trade or business and were
23
     capable of deceiving a substantial portion of the purchasing public.
24

25         96.    As a direct and proximate result of Defendant’s unlawful, unfair and
26   deceptive practices, Plaintiff and Class Members will continue to suffer actual
27
     damages.
28

     CLASS ACTION COMPLAINT                                                              25
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 27 of 39




 1
           97.      Defendant has been unjustly enriched and should be required to make

 2   restitution to Plaintiffs and Class Members pursuant to §§ 17203 and 17204 of the
 3
     California Business & Professions Code.
 4

 5                           SECOND CAUSE OF ACTION
      (Violation of the California Customer Records Act, California Civil Code §
 6                                  1798.80, et seq.)
 7
           98.      Plaintiff incorporates by reference the allegations contained in each
 8

 9   and every paragraph of this Complaint.

10         99.      Plaintiff brings this cause of action on behalf of himself and on behalf
11
     of the California Sub-Class.
12

13         100. The California Legislature enacted Civil Code § 1798.81.5 “to ensure

14   that personal information about California residents is protected.” The statute
15
     requires that any business that “owns, licenses, or maintains personal information
16

17   about a California resident … implement and maintain reasonable security

18   procedures and practices appropriate to the nature of the information, to protect the
19
     personal information from unauthorized access, destruction, use, modification, or
20

21   disclosure.”
22         101. Defendant is a “business” as defined by Civil Code § 1798.80(a). 48.
23
     Plaintiff and California Sub-Class Members are “individual[s]” as defined by Civil
24

25   Code § 1798.80(d).
26         102. The personal information taken in the data breach was “personal
27
     information” as defined by Civil Code § 1798.80(e) and 1798.81.5(d), which
28

     CLASS ACTION COMPLAINT                                                                 26
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 28 of 39




 1
     includes “information that identifies, relates to, describes, or is capable of being

 2   associated with, a particular individual, including, but not limited to, his or her
 3
     name, signature, Social Security number, physical characteristics or description,
 4

 5   address, telephone number, passport number, driver’s license or state identification

 6   card number, insurance policy number, education, employment, employment
 7
     history, bank account number, credit card number, debit card number, or any other
 8

 9   financial information, medical information, or health insurance information.”

10         103. The breach of the personal information of almost 50 million Facebook
11
     users was a “breach of the security system” of Defendant as defined by Civil Code
12

13   § 1798.82(g).

14         104. By failing to implement reasonable security measures appropriate to
15
     the nature of the personal information of its users, Defendant violated Civil Code §
16

17   1798.81.5.

18         105. In addition, by failing to immediately notify all affected users that
19
     their personal information had been acquired or may have been acquired by
20

21   unauthorized persons in the data breach, Defendant violated Civil Code § 1798.82.
22   Defendant’s failure to immediately notify its users of the breach caused Class
23
     Members to suffer damages because they have lost the opportunity to immediately:
24

25   (i) buy identity protection, monitoring, and recovery services; (ii) flag asset, credit,
26   and tax accounts for fraud, including reporting the theft of their Social Security
27
     numbers to financial institutions, credit agencies, and the Internal Revenue
28

     CLASS ACTION COMPLAINT                                                                 27
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 29 of 39




 1
     Service; (iii) purchase or otherwise obtain credit reports; (iv) monitor credit,

 2   financial, utility, explanation of benefits, and other account statements on a
 3
     monthly basis for unrecognized credit inquiries, Social Security numbers, home
 4

 5   addresses, charges, and/or medical services; (v) place and renew credit fraud alerts

 6   on a quarterly basis; (vi) routinely monitor public records, loan data, or criminal
 7
     records; (vii) contest fraudulent charges and other forms of criminal, financial and
 8

 9   medical identity theft, and repair damage to credit and other financial accounts;

10   and (viii) take other steps to protect themselves and recover from identity theft and
11
     fraud.
12

13            106. Because it violated Civil Code § 1798.81.5 and 1798.82, Defendant

14   “may be enjoined” under Civil Code § 1798.84(e).
15
              107. Plaintiff requests that the Court enter an injunction requiring
16

17   Defendant to implement and maintain reasonable security procedures to protect its

18   Users’ personal information, including, but not limited to, ordering that
19
     Defendants: (a) engage third party security auditors/penetration testers as well as
20

21   internal security personnel to conduct testing consistent with prudent industry
22   practices, including simulated attacks, penetration tests, and audits on Defendant’s
23
     systems on a periodic basis; (b) engage third party security auditors and internal
24

25   personnel to run automated security monitoring consistent with prudent industry
26   practices; (c) audit, test, and train its security personnel regarding any new or
27
     modified procedures; (d) purge, delete and destroy, in a secure manner, its users
28

     CLASS ACTION COMPLAINT                                                                28
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 30 of 39




 1
     data not necessary for its business operations; (e) conduct regular database

 2   scanning and securing checks consistent with prudent industry practices; (f)
 3
     periodically conduct internal training and education to inform internal security
 4

 5   personnel how to identify and contain a breach when it occurs and what to do in

 6   response to a breach consistent with prudent industry practices; (g) receive periodic
 7
     compliance audits by a third party regarding the security of the computer systems,
 8

 9   cloud-based services, and application software Defendant uses to store the personal

10   information of current and former its users; (h) meaningfully educate its current
11
     and former users about the threats they face as a result of the loss of their personal
12

13   information to third parties, as well as the steps they must take to protect

14   themselves; and (i) provide ongoing identity theft protection, monitoring, and
15
     recovery services to Plaintiff and Class Members.
16

17         108. As a result of Defendant’s violation of Cal. Civ. Code § 1798.81.5,

18   Plaintiff and Class Members have incurred and will incur damages, including but
19
     not necessarily limited to: (1) the loss of the opportunity to control how their
20

21   personal information is used; (2) the diminution in the value and/or use of their
22   personal information entrusted to Defendant for the purpose of deriving services
23
     from Defendant and with the understanding that Defendant would safeguard their
24

25   personal information against theft and not allow access and misuse of their
26   personal information by others; (3) the compromise, publication, and/or theft of
27
     their personal information; (4) out-of-pocket costs associated with the prevention,
28

     CLASS ACTION COMPLAINT                                                              29
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 31 of 39




 1
     detection, and recovery from identity theft and/or unauthorized use of financial and

 2   medical accounts; (5) lost opportunity costs associated with effort expended and
 3
     the loss of productivity addressing and attempting to mitigate the actual and future
 4

 5   consequences of the breach, including but not limited to efforts spent researching

 6   how to prevent, detect, contest and recover from identity data misuse; (6) costs
 7
     associated with the ability to use credit and assets frozen or flagged due to credit
 8

 9   misuse, including complete credit denial and/or increased costs to use credit, credit

10   scores, credit reports and assets; (7) unauthorized use of compromised personal
11
     information to open new financial and/or health care or medical accounts; (8) tax
12

13   fraud and/or other unauthorized charges to financial, health care or medical

14   accounts and associated lack of access to funds while proper information is
15
     confirmed and corrected; (9) the continued risk to their personal information ,
16

17   which remain in Defendant’s possession and are subject to further breaches so long

18   as Defendant fails to undertake appropriate and adequate measures to protect the
19
     personal information in their possession; and (10) future costs in terms of time,
20

21   effort and money that will be expended, to prevent, detect, contest, and repair the
22   impact of the personal information compromised as a result of the data breach for
23
     the remainder of the lives of the Class Members.
24

25         109. Plaintiff seeks all remedies available under Civil Code § 1798.84,
26   including actual and statutory damages, equitable relief, and reasonable attorneys’
27
28

     CLASS ACTION COMPLAINT                                                                 30
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 32 of 39




 1
     fees. Plaintiff also seek reasonable attorneys’ fees and costs under applicable law

 2   including California Code of Civil Procedure § 1021.5.
 3
                                THIRD CAUSE OF ACTION
 4                                    (Negligence)
 5
           110. Plaintiff incorporates by reference the allegations contained in each
 6

 7   and every paragraph of this Complaint.

 8         111. Plaintiff bring this cause of action on behalf of himself and on behalf
 9
     of the Nationwide Class.
10

11         112. Defendant owed a duty to Plaintiff and Class Members to exercise

12   reasonable care in obtaining, retaining, securing, safeguarding, deleting and
13
     protecting their personal information in their possession from being compromised,
14

15   lost, stolen, accessed and misused by unauthorized persons. This duty included,

16   among other things, designing, implementing, maintaining and testing Defendant’s
17
     security systems and protocols, consistent with industry standards and
18

19   requirements, to ensure that Plaintiff’s and Class Members’ personal information
20   in Defendant’s possession was adequately secured and protected. Defendant
21
     further owed a duty to Plaintiff and Class Members to implement processes that
22

23   would detect a breach of its security system in a timely manner and to timely act
24   upon warnings and alerts, including those generated by its own security systems.
25
           113. Defendant owed a duty of care to Plaintiff and Class Members
26

27   because they were foreseeable and probable victims of any inadequate security
28   practices. Defendant solicited, gathered, and stored the personal data provided by
     CLASS ACTION COMPLAINT                                                              31
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 33 of 39




 1
     Plaintiff and Class Members in the regular course of its business. Defendant knew

 2   that a breach of its systems would cause damages to Plaintiff and Class Members,
 3
     and Defendant had a duty to adequately protect such sensitive personal
 4

 5   information.

 6         114. Similarly, Defendant owed a duty to Plaintiff and Class Members to
 7
     timely disclose any incidents of data breaches, where such breaches compromised
 8

 9   the personal information of Plaintiff and Class Members. Plaintiff and Class

10   Members were foreseeable and probable victims of any inadequate notice
11
     practices. Defendant knew that, through its actions and omissions, it had caused the
12

13   sensitive personal information of Plaintiff and Class Members to be compromised

14   and accessed by unauthorized third parties yet failed to mitigate potential harm to
15
     its users by providing timely notice of the security breach.
16

17         115. Defendant breached the duties owed to Plaintiff and Class Members

18   by failing to exercise reasonable care in the adoption, implementation, and
19
     maintenance of adequate security procedures and protocols and by failing to timely
20

21   notify Plaintiff and Class Members of potential and actual security breaches.
22   Defendant’s breach of the duties owed to Plaintiff and Class Members caused
23
     injuries to Plaintiff and Class Members, including but not limited to a) theft of their
24

25   personal information; b) costs associated with the detection and prevention of
26   identity theft; c) costs associated with time spent and the loss of productivity from
27
     taking time to address and attempt to ameliorate and mitigate the actual and future
28

     CLASS ACTION COMPLAINT                                                              32
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 34 of 39




 1
     consequences of the aforementioned data breaches, including without limitation

 2   finding fraudulent charges, cancelling and reissuing credit cards and bank
 3
     accounts, purchasing credit monitoring and identity theft protection, and the stress,
 4

 5   nuisance and annoyance of dealing with all issues resulting from the data breaches;

 6   d) the imminent and impending injury flowing from potential fraud and identity
 7
     theft posed by the unauthorized control and use of their personal information by
 8

 9   third parties; e) damages to and diminution in value of their personal information

10   entrusted to Defendants with the understanding that Defendants would safeguard
11
     their data against theft and not allow access and misuse of their data by others; and
12

13   f) the continued risk to their personal information, which remains in Defendant’s

14   and which is subject to further breaches so long as Defendant fails to undertake
15
     appropriate and adequate measures to protect data in their possession.
16

17         116. But for Defendant’s negligent and wrongful breach of the duties owed

18   to Plaintiff and Class Members, Plaintiff and Class Members would not have been
19
     harmed and could have taken remedial measures to protect their personal
20

21   information.
22         117. Plaintiff and Class Members are entitled to and seek actual damages
23
     and reasonable attorneys’ fees and costs.
24

25                             FOURTH CAUSE OF ACTION
                    (Deceit by Concealment, Cal. Civ. Code §§ 1709, 1710)
26

27         118. Plaintiff incorporates by reference the allegations contained in each
28   and every paragraph of this Complaint.
     CLASS ACTION COMPLAINT                                                              33
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 35 of 39




 1
           119. Plaintiff brings this cause of action on behalf of himself and on behalf

 2   of the California Sub-Class.
 3
           120. Defendant had an obligation to disclose to all class members that their
 4

 5   Facebook accounts and PII were an easy target for hackers and Defendant was not

 6   implementing measures to protect them.
 7
           121. Defendant did not do these things. Instead, Defendant willfully
 8

 9   deceived Plaintiff and the Class by concealing the true facts concerning their data

10   security, which Defendant was obligated to, and had a duty to, disclose.
11
     Additionally, Facebook made numerous representations following the prior
12

13   exposures to ensure users that their PII and other data was safe, and Facebook was

14   dedicated to maintaining that security.
15
           122. Had Defendant disclosed the true facts about its poor data security,
16

17   Plaintiff and the Class would have taken measures to protect themselves. Plaintiff

18   and the Class justifiably relied on Defendant to provide accurate and complete
19
     information about Defendant’s data security, and Defendant did not.
20

21         123. Alternatively, given the security holes in Defendant’s services and
22   Defendant’s refusal to take measures to detect those holes, much less fix them,
23
     Defendant simply should have shut down their current service. Independent of any
24

25   representations made by Defendant, Plaintiff and the Class justifiably relied on
26   Defendant to provide a service with at least minimally adequate security measures
27
     and justifiably relied on Defendant to disclose facts undermining that reliance.
28

     CLASS ACTION COMPLAINT                                                             34
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 36 of 39




 1
            124. Rather than cease offering a clearly unsafe and defective service or

 2   disclosing to Plaintiff and the Class that its services were unsafe and users’ PII was
 3
     exposed to theft on a grand scale, Defendant continued on and concealed any
 4

 5   information relating to the inadequacy of their security.

 6          125. These actions are “deceit” under Cal. Civil Code § 1710 in that they
 7
     are the suppression of a fact, by one who is bound to disclose it, or who gives
 8

 9   information of other facts which are likely to mislead for want of communication

10   of that fact.
11
            126. As a result of this deceit by Defendant, it is liable under Cal. Civil
12

13   Code § 1709 for “any damage which [Plaintiff and the Class] thereby suffer[].”

14          127. As a result of this deceit by Defendant, the PII of Plaintiff and the
15
     Class were compromised, placing them at a greater risk of identity theft and
16

17   subjecting them to identity theft, and their PII was disclosed to third parties

18   without their consent. Plaintiff and Class Members also suffered diminution in
19
     value of their PII in that it is now easily available to hackers on the Dark Web.
20

21   Plaintiff and the Class have also suffered consequential out of pocket losses for
22   procuring credit freeze or protection services, identity theft monitoring, and other
23
     expenses relating to identity theft losses or protective measures.
24

25          128. Defendant’s deceit as alleged herein is fraud under Civil Code §
26   3294(c)(3) in that it was deceit or concealment of a material fact known to the
27
     Defendant conducted with the intent on the part of Defendant of depriving Plaintiff
28

     CLASS ACTION COMPLAINT                                                               35
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 37 of 39




 1
     and the Class of “legal rights or otherwise causing injury.” As a result, Plaintiff

 2   and the Class are entitled to punitive damages against Defendants under Civil Code
 3
     § 3294(a).
 4

 5   VI.   PRAYER FOR RELIEF

 6         129. Plaintiff, on behalf of himself, and all others similarly situated,
 7
     requests the Court enter judgment against Defendant, as follows:
 8

 9                (a)    An order certifying the proposed Class, designating Plaintiff as

10         named representatives of the Class, and designating the undersigned as Class
11
           Counsel;
12

13                (b)    An order enjoining Defendant from further unfair and deceptive

14         business practices regarding the maintenance and protection of its users’
15
           personal information;
16

17                (c)    An award to Plaintiff and the Class for compensatory,

18         exemplary, and statutory damages, including interest, in an amount to be
19
           proven at trial;
20

21                (d)    A declaration that Defendant must disgorge, for the benefit of
22         the Class, all or part of the ill-gotten revenues they collected from their
23
           conduct alleged herein, or make full restitution to Plaintiff and Class
24

25         Members;
26                (e)    An award of attorneys’ fees and costs, as allowed by law;
27
28

     CLASS ACTION COMPLAINT                                                                36
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 38 of 39




 1
                   (f)    An award of attorneys’ fees and costs pursuant to California

 2          Code of Civil Procedure § 1021.5;
 3
                   (g)    An award of pre-judgment and post-judgment interest, as
 4

 5          provided by law; and

 6                 (h)    Such other relief as may be appropriate under the
 7
            circumstances.
 8

 9   VII. JURY DEMAND

10          130. Pursuant to Federal Rule of Civil Procedure 38(b) and Northern
11
     District of California Local Rule 3-6, Plaintiff demands a trial by jury of any and
12

13   all issues in this action so triable. 

14   DATED: October 24, 2018                  /s/ Marc L. Godino___________
                                              Marc L. Godino
15
                                              Email: mgodino@glancylaw.com
16                                            GLANCY PRONGAY & MURRAY LLP
                                              1925 Century Park East, Suite 2100
17                                            Los Angeles, California 90067
                                              Telephone: 310-201-9150
18                                            Facsimile: 310-432-1495
19
                                              Brian Murray (Pro Hac Vice to be filed)
20                                            Email: bmurray@glancylaw.com
                                              GLANCY PRONGAY & MURRAY LLP
21                                            230 Park Avenue, Suite 530
                                              New York, New York 10169
22
                                              Telephone: 212-682-5340
23                                            Facsimile: 212-884-0988
24                                            Paul C. Whalen (Pro Hac Vice to be filed)
                                              Email: paul@paulwhalen.com
25                                            LAW OFFICE OF PAUL C. WHALEN,
26                                            P.C.
                                              768 Plandome Road
27                                            Manhasset, NY 11030
                                              Telephone: 516-426-6870
28                                            Facsimile: 212-658-9685
     CLASS ACTION COMPLAINT                                                                37
      Case 3:18-cv-06511-EDL Document 1 Filed 10/24/18 Page 39 of 39




 1                                     Jasper D. Ward (Pro Hac Vice to be filed)
 2                                     Email: jasper@jonesward.com
                                       JONES WARD PLC
 3                                     1205 E Washington St, Suite 111
                                       Louisville, Kentucky 40206
 4                                     Telephone: 502-882-6000
 5
                                       Attorneys for Plaintiff and the Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     CLASS ACTION COMPLAINT                                                        38
